           Case 1:19-cv-08423-GHW Document 73 Filed 04/27/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 4/27/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On April 23, 2020, Defendants filed a reply in support of their motion to dismiss. Dkt.

No. 71. On April 24, 2020, Plaintiff filed a sur-reply in the form of a letter, Dkt. No. 72, even

though the briefing schedule established by the Court did not call for a further response from

Plaintiff. Dkt. Nos. 58, 68. Accordingly, Defendants may submit a response to the sur-reply by

no later than May 4, 2020. The parties may not submit additional briefing unless requested by

the Court.
         SO ORDERED.

Dated: April 27, 2020                                             __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
